1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    THERESA WENZEL,                                    Case No. 3:13-cv-00074-MMD-WGC

7                                    Plaintiff,
           v.                                        ORDER ACCEPTING AND ADOPTING
8                                                   REPORT AND RECOMMENDATION OF
     NANCY A. BERRYHILL, Acting                     MAGISTRATE JUDGE WILLIAM G. COBB
9    Commissioner of Social Security,

10                               Defendant.

11         Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 39) (“R&R”) relating to Plaintiff Theresa Wenzel’s

13   motion for attorney’s fees (ECF No. 36). The parties had until December 21, 2018, to

14   object to the R&R. No objections to the R&R have been filed.

15         This Court “may accept, reject, or modify, in whole or in part, the findings or

16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

17   timely objects to a magistrate judge’s report and recommendation, then the court is

18   required to “make a de novo determination of those portions of the [report and

19   recommendation] to which objection is made.” Id. Where a party fails to object, however,

20   the court is not required to conduct “any review at all . . . of any issue that is not the

21   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

22   Circuit has recognized that a district court is not required to review a magistrate judge’s

23   report and recommendation where no objections have been filed. See United States v.

24   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

25   employed by the district court when reviewing a report and recommendation to which no

26   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

27   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

28   district courts are not required to review “any issue that is not the subject of an
1    objection”). Thus, if there is no objection to a magistrate judge’s recommendation, then

2    the court may accept the recommendation without review. See, e.g., id. at 1226

3    (accepting, without review, a magistrate judge’s recommendation to which no objection

4    was filed).

5           Nevertheless, the Court finds it appropriate to engage in a de novo review to

6    determine whether to adopt Magistrate Judge Cobb’s Recommendation. The Magistrate

7    Judge recommended granting the motion for attorney's fees under 42 U.S.C. § 406(b)

8    and awarding Wenzel’s counsel $13,000 in fees with an offset to Wenzel of $3,700 for

9    the fees awarded under the EAJA. (ECF No. 39 at 5.) Upon reviewing the

10   Recommendation and underlying briefs, this Court finds good cause to adopt the

11   Magistrate Judge’s R&R in full.

12          It is therefore ordered, adjudged, and decreed that the Report and

13   Recommendation of Magistrate Judge William G. Cobb (ECF No. 33) is accepted and

14   adopted in its entirety.

15          It is further ordered that Plaintiff’s motion for attorney’s fees (ECF No. 36) is

16   granted. Plaintiff’s counsel is awarded attorney’s fees in the amount of $13,000 with an

17   offset to Wenzel of $3,700 for the fees awarded under the EAJA. Accordingly, Plaintiff’s

18   counsel is directed to reimburse Plaintiff the amount of $3,700.00.

19          DATED THIS 3rd day of January 2019.

20

21                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                 2
